Case 1:17-cv-04160-AMD-RML Document 101 Filed 04/30/21 Page 1 of 3 PageID #: 2562




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  JANE DOE, on her own behalf, on behalf             Civil Action No. 1:17-cv-4160
  of her husband, John Doe, and on behalf of
  all others similarly situated,
                                                     NOTICE OF SETTLEMENT, JOINT
                      Plaintiff,                     MOTION TO STAY, AND JOINT REQUEST
                                                     TO VACATE MAY 3, 2021 STATUS
                 v.                                  CONFERENCE

  UNITEDHEALTH GROUP INC.,
  UNITED HEALTHCARE INSURANCE
  CO., OXFORD HEALTH PLANS, LLC,
  OXFORD HEALTH PLANS (NY), INC.,
  and OXFORD HEALTH INSURANCE,
  INC.,

                      Defendants.



         Plaintiff Jane Doe (“Plaintiff”) and Defendant Oxford Health Insurance, Inc. (“OHI” or

  “Defendant”) (collectively, the “Parties”) hereby provide notice that they have agreed in

  principle upon terms of a class settlement to resolve the above-captioned matter, the related

  litigation captioned Jane Smith et al. v. United Healthcare Insurance Company et al., Case No.

  4:18-cv-06336-HSG (N.D. Cal.), and related investigations of OHI and its affiliates by the U.S.

  Department of Labor (“DOL”) and Office of the New York Attorney General (“NYAG”).

         The parties anticipate that, within approximately the next 45 days, (i) the parties in this

  case, the parties in the Jane Smith case, and the DOL and NYAG will finalize a stipulation of

  settlement; (ii) the parties in the Jane Smith case will move to transfer that case and consolidate

  it with the above-captioned case in this Court for purposes of submission and approval of a

  consolidated class settlement; and (iii) the parties in this case and the parties in the Jane Smith

  case will jointly move this Court for preliminary approval of the class settlement.
Case 1:17-cv-04160-AMD-RML Document 101 Filed 04/30/21 Page 2 of 3 PageID #: 2563




         Accordingly, the parties hereby jointly move this Court to stay all proceedings in this

  case, including, but not limited to, OHI’s pending Motion for Protective Order (ECF No. 93),

  pending submission by the parties of a stipulation of class settlement and motion for preliminary

  approval thereof.

         In light of the agreement in principle, the parties also respectfully request that the Court

  vacate the status conference currently scheduled for May 3, 2021.

  Dated: New York, New York                     Respectfully submitted,
         April 30, 2021

   By: /s/ Andrew N. Goldfarb                          By: /s/ Michael W. Lieberman

   Andrew N. Goldfarb (pro hac vice)                   Christopher Flynn (pro hac vice)
   Daniel K. Amzallag (pro hac vice)                   Michael W. Lieberman (pro hac vice)
   ZUCKERMAN SPAEDER LLP                               CROWELL & MORING LLP
   1800 M Street, N.W., Suite 1000                     1001 Pennsylvania Avenue, N.W.
   Washington, DC 20036                                Washington, DC 20004
   Tel: (202)778.1800                                  Tel: (202) 264.2500
   Fax: (202) 822.8106                                 Fax: (202)628-5116
   agoldfarb@zuckerman.com                             mlieberman@crowell.com
   damzallag@zuckerman.com
                                                       Jennifer S. Romano (pro hac vice)
   D. Brian Hufford                                    CROWELL & MORING LLP
   Jason S. Cowart                                     515 South Flower Street, 40th Floor
   Shawn. P. Naunton                                   Los Angeles, CA 90071
   Nell Z. Peyser                                      Tel: (213) 622-4750
   ZUCKERMAN SPAEDER LLP                               Fax: (213) 622-2690
   485 Madison Ave., 10th Floor                        jromano@crowell.com
   New York, NY 10022
   Tel: (212) 704-9600                                 Megan F. Beaver (pro hac vice)
   Fax: (917) 261-5864                                 CROWELL & MORING, LLP
   dbhufford@zuckerman.com                             3 Embarcadero Center, 26th Floor
   jcowart@zuckerman.com                               San Francisco, CA 94111
   snaunton@zuckerman.com                              Tel: (415) 365-7375
   npeyser@zuckerman.com
                                                       Kelly T. Currie
   Psych-Appeal, Inc.                                  CROWELL & MORING, LLP
   Meiram Bendat (pro hac vice)                        590 Madison Avenue, 20th Floor
   8560 West Sunset Boulevard, Suite 500               New York, NY 10022
   West Hollywood, CA 90069                            212-895-4257
   Tel: (310) 598-3690, x.101                          212-223-4134 (fax)
   Fax: (888) 975-1957                                 kcurrie@crowell.com

                                                   2
Case 1:17-cv-04160-AMD-RML Document 101 Filed 04/30/21 Page 3 of 3 PageID #: 2564




   mbendat@psych-appeal.com

   John William Leardi                      Attorneys for Defendant
   Paul Donald Werner
   Buttaci Leardi & Werner LLC
   212 Carnegie Center, Suite 202
   Princeton, NJ 08540
   Tel: (609) 799-5150
   Fax: (609) 799-5180
   jwleardi@buttacilaw.com
   pdwerner@buttacilaw.com

   Attorneys for Plaintiff and the
   Putative Class




                                        3
